Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 17, 23, 24, 28, 30, 33, 34, 43-46 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otero et al. US 2014/0277070 A1.
This rejection has been withdrawn in view of the Amendment filed 07/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 17, 23, 24, 28, 30, 33, 34, 43-46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. US 2014/0277070 A1, in view of Vinten-Johansen et al. US 2003/0087878 A1.
Otero teaches a method and composition for the occlusion of cavities and passageways.  The composition comprising a crosslinkable biomaterial that forms a hydrogel having elastic modulus between about 0.01 5Pa to about 100 kPa.  See abstract and paragraphs 0025-0026 and 0035.  Crosslinkable biomaterial comprises first and second precursors including poly(alkylene oxide), polyethylene glycol, polypeptides, poly(vinyl pyrrolidone), thiols, maleimides, azides, and bioactive agent such as growth factors, protein, and heparin is found in paragraphs 0039-0058.  Method for sealing blood vessel such as vein or artery including aorta and femoral is found in paragraphs 0080 and 0088.  Method comprises injecting into the patient via the use of a double-barrel syringe comprising first and second precursor molecules is found in paragraphs 0081-0082.
Otero is silent with respect to the skeletonized blood vessel.  However, blood vessels including skeletonized vessel is known in the art.  See for example the teaching in Vinten-Johansen.  Paragraphs 0027-0029.
Thus, it would have been obvious to one of ordinary skills in the art at the time the invention was made to protect blood vessels including skeletonized blood vessel in view of the teaching in Vinten-Johansen.  This is because the Vinten-Johansen teaches skeletonized blood vessel is known in the art.

Claims 6, 9, 10, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. US 2014/0277070 A1, in view of Vinten-Johansen et al. US 2003/0087878 A1 and Jahns et al. US 2005/0165427 A1.
Otero is relied upon for the reasons stated above. Otero does not teaches sealing blood vessels such as thoracic artery, saphenous vein, radial artery, and gastroepiploic artery.
Jahns teaches a blood vessel sealing composition comprises flexible material for coating blood vessel in a wide variety of surgical procedures including vessel walls of saphenous vein, radial arteries, gastroepiploic artery and thoracic artery.  See abstract; paragraphs 0005-0029 and 0094-0098 and claims.  The method of harvesting blood vessel is found in paragraphs 0005-0022.  
Thus, it would have been prima facie obvious that one of ordinary skills in the art would have been motivated to use the sealing composition of Otero to seal blood vessels including saphenous vein, radial arteries, gastroepiploic artery and thoracic artery.  This is because Jahns teaches using a biocompatible flexible sealant for coating blood vessel wall in heart surgery, and this is because Otero teaches the use of sealant for coating a wide variety of arteries and veins is known in the art. 

Claims 16, 19-21 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Otero et al. US 2014/0277070 A1, in view of Vinten-Johansen et al. US 2003/0087878 A1 and Taylor et al. US 2010/0256746 A1.

Taylor teaches a biodegradable polymer coating comprising rapamycin having the claimed microstructure.  See abstract and claims.  Coating for vessel sealing is found in paragraph 0211.  Coating with the claimed thickness is found in paragraph 0250.  Microstructure having the claimed particle size is found in paragraphs 0255-0256.  Coating comprising sirolimus is found in Example 5.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the coating of Otero to include active agent such as rapamycin or sirolimus in view of the teaching in Taylor with the expectation of at least similar result.  This is because Taylor teaches the use of rapamycin or sirolimus in a coating to seal vein or artery is known in the art, and this is because Otero teaches the desirability to include active agent in the coating.  

Response to Arguments
Applicant’s arguments filed 07/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.